DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 27 of copending Application No. 15/559,121 (herein ‘121).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1-3 and 10 of ‘121.  The limitations of Instant claim 2 are met by claims 11 of ‘121.  The limitations of Instant claim 3 are met by claim 12 of ‘121.  The limitations of Instant claim 4 are met by claim 13 of ‘121.  The limitations of Instant claim 5 are met by claims 14 of ‘121.  The limitations of Instant claim 6 are met by claims 15 of ‘121.  The limitations of Instant claim 7 are met by claims 1 and 10 of ‘121.  The .
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 18-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of copending Application No. 15/559,335 (herein ‘335).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claim 1 of ‘335.  The limitations of Instant claim 4 are met by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-7, 22-24 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 19, 23, 27, 29 and 49 of copending Application No. 15/559,102 (herein ‘102).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1, 4 and 23 of ‘102.  The limitations of Instant claim 2 are met by claims 1, 4 and 23 of ‘102.  The limitations of Instant claim 5 are met by claim 27 of ‘102.  The limitations of Instant claim 6 are met by claim 27 of ‘102.  The limitations of Instant claim 7 are met by claims 1, 4, 19, and 27 of ‘102.  The limitations of Instant claim 21 are met by claims 1, 4, 23 and 49 of ‘102.  The limitations of Instant claim 22 are met by claims 1, 4, 23 and 29 of ‘102.  The limitations of Instant claim 24 are met by claims 1, 4, 22 and 23 of ‘102.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 14, 17, 20 and 22 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hintersehr (WO 9530382) [IDS dated: 09/18/2017].
The examiner has provided a machine translation of the specification and claims for WO 9530382.  All citations made herein refer to this provided translation.

In regards to claim 1, Hintersehr teaches a blank (i.e., workpiece body) for a dental prostheses [Pg. 1].   The body has a protruding portion (34) with a first position portion used to position and engage the body in the groove (24), a second position portion, of a ring shaped holder (20)  [Pgs. 2-3, Figs. 4-5].  

In regards to claim 2, Hintersehr further teaches the first position portion is convex and the second positioning portion has a shape that engages and fits and holds the first positioning portion [Figs. 4-5].

In regards to claim 3, Hintersehr further teaches the first position portion is a convex square projection that has a width equivalent to the concave second positioning portion such that the convex portion is inserted into the concave portion [Figs. 4-5].

In regards to claim 4, Hintersehr further teaches the protruding portion is continuously arranged along an outer circumferential portion of the body and fits into the annular groove (24) of the ring shaped holder (20) [Pgs. 2-3, Figs. 4-5].

In regards to claim 5, Hintersehr further teaches that the second position portion on the holder has a groove shape (24) [Pgs. 2-3, Figs. 4-5].

In regards to claim 6, Hintersehr further teaches that the first positioning portion is columnar in shape [Pgs. 2-3, Figs. 4-5].

In regards to claim 7, Hintersehr further teaches the blank body has a projecting portion (34) around the circumferential portion of the body and the first positioning portion is arranged on the projecting portion [Pgs. 2-3, Figs. 4-5].  The holding member (20) is arranged in the projection direction of the projection portion [Pgs. 2-3, Figs. 4-5].

In regards to claim 8, Hintersehr further teaches the blank body has a projecting portion (34) which is arranged along the circumferential portion of the body in a successive manner. The holding member (20) is ring shaped [Pgs. 2-3, Figs. 4-5].

In regards to claim 9, Hintersehr teaches the limitations of claim 7 as set forth above.  Hintersehr further teaches the blank body comprises a first surface (A) and a second surface (B) arranged on a side opposite to the first surface, the circumferential portion is arranged between the first surface 15and the second surface, the projecting portion (34) comprises a third surface (C) directed in the same direction as the first surface, a fourth surface (D) directed in the same direction as the second surface, and a fifth surface (E) connecting the third surface and the fourth surface, and 20the holding member (20) covers at least one part of the fifth surface [Fig. 5 – an annotated reproduction is provided below].


    PNG
    media_image1.png
    629
    722
    media_image1.png
    Greyscale

OA Fig. 1: Annotated reproduction of Hintersehr’s Fig. 5.

In regards to claim 10, Hintersehr teaches the limitations of claim 9 as set forth above.  Hintersehr further teaches the holding member (20) comprises a first surface (F) directed in the same direction as the third surface (C) of the projecting portion and a second surface (G) directed in the same direction as the fourth surface (D) of the 25projecting portion (34) [Fig. 5 – an annotated reproduction is provided above].

In regards to claim 11, Hintersehr teaches the limitations of claim 9 as set forth above.  Hintersehr further teaches the first surface of the holding member (F) forms a same plane with the third surface of the projecting portion (C) [Fig. 5 – an annotated reproduction is provided above].

In regards to claim 12, Hintersehr teaches the limitations of claim 9 as set forth above.  Hintersehr further teaches the second surface of the holding member (G) forms a same plane with the fourth surface of the projecting portion (D) [Fig. 5 – an annotated reproduction is provided above].

In regards to claim 13, Hintersehr teaches the limitations of claim 9 as set forth above.  Hintersehr further teaches the holding member (20) further covers at least one part of the third surface (C) and the fourth surface (D) of the projecting portion [Fig. 5 – an annotated reproduction is provided above].

In regards to claim 14, Hintersehr teaches the limitations of claim 7 as set forth above.  Hintersehr further teaches the projection portion (34) has a thickness equivalent to that of the holding member (20) [Fig. 5].

In regards to claim 17, Hintersehr teaches the limitations of claim 7 as set forth above.  Hintersehr further teaches the blank is machined and the resultant machined item is connected to the projection portion [Fig. 5, Pg. 4].

In regards to claim 20, Hintersehr further teaches the blank is a ceramic, zirconia, or a metal, a titanium alloy [Pg. 3].

In regards to claim 22, Hintersehr further teaches that the holding member is jointed onto the workpiece body with an adhesive material [Pg. 4].

Claims 1-14, 16-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ivoclar Vivadent AG (DE 202013103515 U1), herein Ivoclar, [IDS dated: 10/02/2018].
The examiner has provided a machine translation of the specification and claims for DE 202013103515 U1.  All citations made herein refer to this provided translation.

In regards to claim 1, Ivoclar teaches a workpiece unit (10) comprising a blank (100) (i.e., workpiece body) [Abstract, Figs.1-2].  The unit further comprises a holding member which is multiple parts including the holder (20), clamping device (35) and bolts (41) which is arranged around a circumferential portion of the blank.  The blank further comprises a first positioning portion (between (29) and (31) in the Fig. 1 annotated below) facing the holding member (20) [Figs. 1 and 3 reproduced below as OA Fig. 2].  The holding member comprises a second position portion between (27) and (33) that engages the first positioning portion [Figs. 1 and 3, OA Fig. 2]



    PNG
    media_image2.png
    496
    717
    media_image2.png
    Greyscale

OA Fig. 2: Annotated reproductions of Ivoclar’s Fig. 1 (right) and Fig. 3 (left).

In regards to claim 2, Ivoclar further teaches the first position portion (between (29) and (31) in the Fig. 1 annotated above) is convex and the concave second positioning portion has a shape that engages and fits the first positioning portion [FIG. 3, OA Fig. 2].

In regards to claim 3, Ivoclar further teaches the first position portion (between (29) and (31) in the Fig. 1 annotated above on right) is convex  and has a width equivalent to the concave second positioning portion that engages and holds the first positioning portion [FIG. 3, OA Fig. 2].
In regards to claim 4, Ivoclar further teaches the first position portion (between (29) and (31) in the Fig. 1 annotated above on right in OA Fig. 2, (52) on Fig. 3) is arranged over the entire circumference of the blank body.

In regards to claim 5, Ivoclar further teaches the concave second positioning portion of the holding member engages and holds the first positioning portion and is groove shaped [FIG. 3, OA Fig. 2].

In regards to claim 6, Ivoclar further teaches the first position portion (between (29) and (31) in the Fig. 1 annotated above on right in OA Fig. 2, (52) on Fig. 3) has a columnar shape [OA Fig. 2].

In regards to claim 7, Ivoclar further teaches the blank has a first position portion (between (29) and (31) in the Fig. 1 annotated above on right in OA Fig. 2, (52) on Fig. 3) which is arranged on a projection portion on the circumferential portion of the blank [OA Fig. 2 above].  The holding member, for example portion (20), is arranged in at least the projection direction of the projection portion [OA Fig. 2 above].

In regards to claim 8, Ivoclar further teaches the projecting portion (between (29) and (31) in the Fig. 1 annotated above on right in OA Fig. 2, (52) on Fig. 3) is arranged successively over the entire circumference of the blank body.  The holding member (20) has a ring shape [OA Fig. 2, 0009].

In regards to claim 9, Ivoclar teaches the limitations of claim 7 as set forth above.  Ivoclar further teaches the blank body comprises a first surface (A) and a second surface (B) arranged on a side opposite to the first surface, the circumferential portion is arranged between the first surface 15and the second surface, the projecting portion comprises a third surface (C) directed in the same direction as the first surface, a fourth surface (D) directed in the same direction as the second surface, and a fifth surface (E) connecting the third surface and the fourth surface, and 20the holding member (20) covers at least one part of the fifth surface [OA. Fig. 2 above].

In regards to claim 10, Ivoclar teaches the limitations of claim 9 as set forth above.  Ivoclar further teaches the holding member (20) comprises a first surface (F) directed in the same direction as the third surface (C) of the projecting portion and a second surface (G) directed in the same direction as the fourth surface (D) of the 25projecting portion [OA. Fig. 2 above].

In regards to claim 11, Ivoclar teaches the limitations of claim 9 as set forth above.  Ivoclar further teaches the first surface of the holding member (F) is present on s side closer to the first surface of the blank’s body (A) than to the third surface (C) of the projection portion [OA Fig. 2 above].

In regards to claim 12, Ivoclar teaches the limitations of claim 9 as set forth above.  Ivoclar further teaches the second surface of the holding member (G) is present 

In regards to claim 13, Ivoclar teaches the limitations of claim 9 as set forth above.  Ivoclar further teaches the holding member (20) further covers at least one part of the third surface (C) and the fourth surface (D) of the projecting portion [OA Fig. 2 above].

In regards to claim 14, Ivoclar teaches the limitations of claim 7 as set forth above.  Ivoclar further teaches the projection portion has a thickness equivalent to that concave portion of the holding member (20) [OA Fig. 2 above].

In regards to claim 16, Ivoclar teaches the limitations of claim 7 as set forth above.  Ivoclar further teaches the projection portion (between (29) and (31) in the Fig. 1 on the right annotated above) is arranged at the central area of the blank in a thickness direction [OA Fig. 2 above].

In regards to claim 17, Ivoclar teaches the limitations of claim 7 as set forth above.  Ivoclar further teaches the blank is machined and the resultant machined item is connected to the projection portion [Fig. 2].

In regards to claim 18, Ivoclar further teaches the holding member is made of more than 2 parts, for example (20), (35) and (41) [OA Fig. 2 above].
In regards to claim 19, Ivoclar teaches the limitations of claim 18 as set forth above.  Ivoclar further teaches the holding member comprises a concave portion (39) or (43) and concave portions (41) which engage with each other [OA Fig. 2 above].

 In regards to claim 20, Ivoclar further teaches the blank is a ceramic [0015-0017].

In regards to claim 23, Ivoclar further teaches the holding member directly contacts the blank’s body [OA Fig. 2].

In regards to claim 24, Ivoclar further teaches the holding member is made of plastic [0012].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hintersehr (WO 9530382) as applied to claims 1 and 7 above.
	
	In regards to claim 15, Hintersehr discloses the claimed invention except for Hintersehr does not teach the width of the projecting portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the width of the projecting portion to within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	In regards to claim 24, Hintersehr differs from claim 24 by teaching that the holder is variety of materials including plastic, such that it cannot be said that the plastic species is anticipated [Pg. 3].
	However, it would have been obvious to one at the time of filing to have employed any of the materials taught by Hintersehr, including plastic.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 31, Although Hintersehr does not explicitly teach “the blank is manufactured by pressure-molding a composition” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hintersehr meets the requirements of the claimed product, Hintersehr clearly meets the requirements of the present claim.  Additionally, it is noted that Hintersehr teaches the blank is a sinter zirconia material in disk shape, which meets the product limitation [Pg. 3].

Claims 15, 21, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ivoclar Vivadent AG (DE 202013103515U1), herein Ivoclar, as applied to claims 1 and 7 above.

	In regards to claim 15, Ivoclar teaches the limitations of claim 7 as set forth above.  Ivoclar discloses the claimed invention except for Hintersehr does not teach the width of the projecting portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the width of the projecting portion to within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claim 21, Ivoclar teaches the blank is a partially sintered zirconia, thus it is expected that the zirconia crystal grains are not completely sintered [0005]. 
	Ivoclar differs from claim 21 by teaching that the blank may be a variety of materials including partially sintered zirconia, such that it cannot be said that partially sintered zirconia is anticipated [0005, 0045].
	However, it would have been obvious to one at the time of filing to have employed any of the materials taught by Ivoclar, including partially sintered zirconia.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 31, Although Ivoclar does not explicitly teach “the blank is manufactured by pressure-molding a composition” as presently claimed, it is noted that not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ivoclar meets the requirements of the claimed product, Ivoclar clearly meets the requirements of the present claim.  Additionally, it is noted that Ivoclar teaches the blank is a partially sintered zirconia material in the shape of a disk, which meets the product limitation [0005].
Response to Arguments
The double patenting rejections stand as set forth above.
The drawing objections are withdrawn based upon the replacement drawings.
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 

In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The structural limitation regarding the positioning part in the claim is that the workpiece body comprises a positioning portion at a part facing the holding member and engages a second positioning portion in the holding member.  There is no material limitation within the claim limitation regarding the first positioning portion, so as long as the portion regardless of material connects the workpiece body in an engaged manner to the holder the portion, it meets the limitation. The protruding portion of Hintersehr is attached to the workpiece body and thus the body is considered to have a protruding positioning portion.  The protruding positioning portion further engages a second positioning portion in the holding member and thus meets the limitations. Thus the rejections stand as set forth above.
Regarding the rejections based on Ivoclar Vivadent, applicant primarily argues:
“Ivoclar is a technology to attach the holder 20 to the processing apparatus (gripping holder 50). However, does not relate to an engagement between a workpiece body and a holding member as in the present invention. Therefore, the present invention in which the workpiece body itself has a positioning part differs from Ivoclar. In fact, the disclosure of Ivoclar is quite clear that there are multiple discrete parts. Thus, Ivoclar fails to anticipate or render the presently claimed invention obvious.”

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH COLLISTER/
Examiner, Art Unit 1784                                                                                                                                                                                             
/David Sample/Primary Examiner, Art Unit 1784